By TdE Couet.
This appeal is from two alleged orders, one striking the cause from the calendar for the reason that it was prematurely noticed for trial; and the other refusing to change the place of trial on affidavit of the prejudice of the judge. The defendant moves to dismiss the appeal. We think the motion should be granted. The first order amounts only to a continuance of the cause over the term. Such an order does not affect the merits of the action, but is a mere matter of practice or procedure, and is not appealable. McLeod v. Bertschy, 30 Wis. 324. As to the alleged order refusing to change the place of trial, the record fails to show that any such order was made. The printed case contains what purports to be a remark of the judge to the effect that the application for *197such change was not properly made for want of notice thereof to the opposite party, but such observation was never embodied in an order. Hence there is nothing to appeal from.
Appeal dismissed.